DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 08 September 2022. Claims 1-19 are pending in the application; and claims 1 and 10 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis in the independent claims 1 and 10 for the features “the previous node for all inputs to that node” rendering the scope of the independent claims ambiguous. Further, it is unclear to which node in the claims (i.e. one or more first nodes; one or more second nodes; the previous node) the term “that node” refers. Claims 2-9 and 11-19 depend upon claims 1 and 10 respectively, and said claims do not alleviate the ambiguity of claims 1 and 10. Accordingly, claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos, “Mastering Bitcoin – Unlocking Digital Cryptocurrencies” in view of Zou et al. (CN 101267450 A) citations refer to the attached WIPO machine translation of CN 101257450 A) in view of Chou et al., “Practical Network Coding”.

Regarding claim 1, Antonopoulos discloses a node to propagate transactions in a network of nodes, each node having one or more connections to other nodes, the node comprising: 
a processor; memory; a network interface; and an application containing processor-executable instructions that, when executed by the processor, cause the processor to (pp 31-32 disclosing installing the Bitcoin client on computers with Windows™, Mac OS™ and/or Linux™ operating systems; pp 25-26 “Adding the transaction to the ledger” and subsequent paragraph; “Transmitting the transaction” and subsequent paragraph; and “How it propagates” and subsequent paragraph disclosing the bitcoin network is a peer to peer network and bitcoin network nodes transmit and receive transactions (e.g., comprise network interfaces):
receive, via the network interface and over a first time period, a plurality of new transactions from one or more first nodes in the network of nodes; and sending the plurality of new transactions to the one or more second nodes (pg. 16, “Bitcoin overview” and subsequent paragraph disclosing transactions which are propagated across the network; pp 25-26 “Adding the transaction to the ledger” and subsequent paragraph; “Transmitting the transaction” and subsequent paragraph; and “How it propagates” and subsequent paragraph disclosing the bitcoin network is a peer to peer network and bitcoin network receive transactions and immediately forward them to other nodes to which it is connected).  
Antonopoulos does not expressly disclose the following; however Zou discloses peer to peer network nodes which determine that the node is a bottleneck for propagation of transactions (pg. 3, lines 17-18 disclosing ​According to the distributed network application layer multicast routing method based on network coding, the network coding technology is applied to the P2P coverage network,; pg. 3, lines 47-49 disclosing the term  ​Bottleneck link: if the data stream flowing into any intermediate node is greater than the data stream flowing out thereof, there is a bottleneck link. The method for solving the limitation of a bottleneck link on data transmission is to perform network coding on a node with a bottleneck link, and then forward the encoded data stream.); 
combine the plurality of new transactions using network coding to generate a message; and send the message to one or more second nodes in the network of nodes instead of sending the plurality of new transactions to the one or more second nodes (pg. 3, lines 18-19 disclosing “each data stream flowing into the network node is encoded and combined into a new data stream, so that the original multi-path data stream can be transmitted in the network at the same time”).  
It would have been obvious to one of ordinary skill in the art to apply the techniques of Zou to the peer to peer network of bitcoin nodes disclosed by Antonopoulos because this improves the utilization rate of network resources, improves network throughput and reduces the total cost of network transmission (pg. 3, lines 18-23).
Chou discloses combine the plurality of new transactions using network coding and a local encoding vector to generate a message (Section 2, last paragraph on pg. 2 disclosing the network encoding at a node is a linear combination of symbols received using a local encoding vector m(e); middle of pg. 3 disclosing symbols carried on an edge (i.e., link) are grouped in to packets), , wherein the local encoding vector represents an encoding function at the node for a respective input to that node (pg. 2, Section 2, second paragraph disclosing “Each edge e ϵ E emanating from a node v = in(e) carries a symbol y(e) that is a linear combination of the symbols y(e') on the edges e' entering v, namely, y(e) = Σe’:out(e')=v me(e')y(e'). The local encoding vector m(e) = [me(e')]e’:out(e')=v represents the encoding function at node v along edge e.”); and 
send the message and a global encoding vector to one or more second nodes in the network of nodes instead of sending the plurality of new transactions to the one or more second nodes (second to last paragraph on pg. 3 disclosing “We now come to the foundational idea of the paper: we include within each packet flowing on edge e the h-dimensional global encoding vector g(e). In this way, the global encoding vectors needed to invert the code at any receiver can be found in the arriving packets themselves.), wherein the global encoding vector represents an encoding function for the previous node for all inputs to that node (pp 2-3, Section 2, second paragraph disclosing “If v is the sender s1 then to maintain uniformity of notation we introduce artificial edges e’1, ... , e’h entering s1 carrying the h source symbols y(e’i) == xi, i = 1, ... , h. Thus by induction y(e) on any edge e ϵ E is a linear combination y(e) = Σhi=1 gi(e)xi of the source symbols, where the h-dimensional vector of coefficients g(e) = [g1(e), ... ,gh(e)]…The vector g(e) is known as the global encoding vector along edge e.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform linear network coding as taught by Chou in the bitcoin network of Antonopoulos because it buys the ability to be completely decentralized: receivers can decode without knowing the network topology or the encoding functions; receivers can decode even if nodes or edges are added or removed in an ad hoc fashion; receivers can decode with packet losses or node or link failures without being told the locations of the losses or failures; and receivers can decode even if the local encoding vectors are time-varying and randomly chosen (pg. 4 below Fig. 1).

Regarding claim 2, Zhou further discloses the node claimed in claim 1, wherein the instructions, when executed, cause the processor to determine that said one of the nodes is a bottleneck by assessing a number of in-links to the node and a number of out-links from the node, and determining that said one of the nodes is a bottleneck when the number of in-links exceeds the number of out-links (pg. 4, lines 10-12 disclosing Fig. 2(d) shows two paths of the destination node U9 and U10, the path represented by the two thin lines is the destination node U9, and the two thick lines represent the destination node U10 for different destination nodes, and there is a bottleneck link (S, U1), (U6, U10), and the problem of data collision can be solved only by performing network encoding at the node S and the node U6.).  

Regarding claim 3, Zou further discloses the node claimed in claim 2, wherein said assessing comprises assessing at the time of receipt of a first transaction of the plurality of new transactions (pg. 3, lines 47-49 disclosing the term  ​Bottleneck link: if the data stream flowing into any intermediate node is greater than the data stream flowing out thereof, there is a bottleneck link. The method for solving the limitation of a bottleneck link on data transmission is to perform network coding on a node with a bottleneck link, and then forward the encoded data stream; pg. 3, lines 18-19 disclosing “each data stream flowing into the network node is encoded and combined into a new data stream, so that the original multi-path data stream can be transmitted in the network at the same time”).  

Regarding claim 5, Antonopoulos and Zou further suggest the node claimed in, claim 1, wherein the instructions, when executed, cause the processor to initiate the determination that said one of the nodes is a bottleneck in response to receiving a first transaction of the plurality of new transactions (Antonopoulos: pp 25-26 “Adding the transaction to the ledger” and subsequent paragraph; “Transmitting the transaction” and subsequent paragraph; and “How it propagates” and subsequent paragraph disclosing the bitcoin network is a peer to peer network and bitcoin network receive transactions and immediately forward them to other nodes to which it is connected; Zou: pg. 3, lines 47-49 disclosing the term  ​Bottleneck link: if the data stream flowing into any intermediate node is greater than the data stream flowing out thereof, there is a bottleneck link. The method for solving the limitation of a bottleneck link on data transmission is to perform network coding on a node with a bottleneck link, and then forward the encoded data stream.; The combined teachings suggest the feature in that Antonopoulos indicates discrete transactions are propagated through the network and when this is viewed in light of Zou’s teaching that data flowing in exceeds data flowing out (e.g. a first and second packet are received but only one packet can go out) then a bottle neck has been determined).  

Regarding claims 10-12 and 14, the claims are directed towards a computer-implemented method of propagating transactions in a network of nodes, each node having one or more connections to other nodes, the method, implemented at one of the nodes, including the functions performed by the node of claims 1-3 and 5; therefore, claims 10-12 and 14 are rejected on the grounds presented above for claims 1-3 and 5. 

Regarding claim 19, the claim is directed towards a non-transitory processor-readable medium storing processor-executable instructions to participate in a transaction among a plurality of participating nodes, wherein the processor-executable instructions, when executed by a processor in one of the plurality of participating nodes, cause the processor to carry out the functions performed by the processor of claim 1 and the steps of the method claimed in claim 10.  Therefore, claim 19 is rejected on the grounds presented above for claims 1 and 10.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos, “Mastering Bitcoin – Unlocking Digital Cryptocurrencies” in view of Zou et al. (CN 101267450 A) citations refer to the attached WIPO machine translation of CN 101257450 A) in view of Chou et al., “Practical Network Coding” further in view of Kozat et al. (US 2008/0225751 A1).

Regarding claim 4, Antonopoulos in view of Zou and Chou disclose the node claimed in claim 2, but does not disclose the following; however, Kozat suggests wherein said assessing comprises tracking a count of in-links and a count of out-links over time, and wherein the number of in-links is an average and the number of out-links is an average ([0048]-[0049], [0051], [0055] disclosing a union of time varying topologies becomes equivalent to a virtual time-averaged graph of the network).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Kozat in the network encoding techniques of the prior art because this allows for implementation- and resource-efficient techniques for realizing the benefits of network coding (in terms of achieving maximum flow capacity between a set of senders and a set of receivers) over time-varying network topologies with service differentiation ([0088]). 

Regarding claim 13, the claim is directed towards a computer-implemented method of propagating transactions in a network of nodes, each node having one or more connections to other nodes, the method, implemented at one of the nodes, including the functions performed by the node of claim 4; therefore, claim 13 is rejected on the grounds presented above for claim 4. 

Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos, “Mastering Bitcoin – Unlocking Digital Cryptocurrencies” in view of Zou et al. (CN 101267450 A) citations refer to the attached WIPO machine translation of CN 101257450 A) in view of Chou et al., “Practical Network Coding” further in view of Anandaraj et al. “An Efficient Framework for Large Scale Multimedia Content Distribution in P2P Networks: I2NC”.

Regarding claim 6, Antonopoulos in view of Zou and Chou disclose the node claimed in, claim 1, but does not disclose the following; however, Anandaraj discloses wherein the instructions, when executed, cause the processor to perform the combining and sending in response to determining that a stopping condition has been met (pg. 3, right hand column item (1) Each peer needs to store the incoming packet into its buffer until it receives more than one packet or elapses of a prefixed time; item (2) After receiving more than one packet or after elapse of prefixed time interval, each peer performs network encoding (e.g., random linear combination).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Anandaraj in the peer to peer network of Antonopoulos because Anandaraj indicates this can eliminate the unnecessary flooding of noninnovative coded packets and further improve the network coding in peer to peer content distribution (pg. 1 discussion before Section 1).

Regarding claim 7, Anandaraj discloses the node claimed in claim 6, wherein the stopping condition comprises expiry of a time duration since either receipt of a first of the plurality of new transactions or the determination that said one of the nodes is a bottleneck (pg. 3, right hand column item (1) Each peer needs to store the incoming packet into its buffer until it receives more than one packet or elapses of a prefixed time).  

Regarding claim 8, Anandaraj suggests the node claimed in claim 6,  wherein the stopping condition comprises the plurality of new transactions reaching a maximum number of new transactions (pg. 3, right hand column item (2) “After receiving more than one packet or elapse of prefixed time interval” the network encoding (e.g., random linear combination) is performed”. More than one is seen by examiner as a maximum).  

Regarding claim 9, Anandaraj further discloses the node claimed in, claim 1, wherein the message has a length no longer than a longest transaction in the plurality of new transactions (pg. 2, right hand column second paragraph disclosing packetized workloads where the content is distributed in blocks of equal size).  

Regarding claims 15-18, the claims are directed towards a computer-implemented method of propagating transactions in a network of nodes, each node having one or more connections to other nodes, the method, implemented at one of the nodes, including the functions performed by the node of claims 6-9; therefore, claims 15-18 are rejected on the grounds presented above for claims 6-9. 

Response to Arguments
Applicant's arguments filed 08 September 2022, hereafter remarks, have been fully considered but they are not persuasive.
Applicant argues against references individually by asserting, “For example, Zou as cited provides no description of anything to do with transactions and certainly does not disclose any means of how a bottle neck may be determined in the context of transactions...Zou 's complete lack of disclosure of transactions…Similarly, Chou as cited is also entirely absent of any mention of how transactions may be combined or sent in place of a plurality of new transactions to one or more second nodes” (See remarks second to last paragraph on pg. 7to end of paragraph continued onto pg. 8). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, In response to applicant's assertions highlighted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, applicant’s remarks are not persuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narasimha (EP 3342063 B1); Medard et al. (U.S. Patent No. 9,369,255 B2); Khuu et al. (U.S. Patent No. 7,911,962 B2); Struttmann (US 2017/0364450 A1); Cella et al. (US 2018/0188715 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461